IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 284 WAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
J.T.S.,                                     :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.